
	
		II
		Calendar No. 988
		110th CONGRESS
		2d Session
		S. 2842
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. Reid (for himself,
			 Mr. Bingaman, Mr. Salazar, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To require the Secretary of the Interior to carry out
		  annual inspections of canals, levees, tunnels, dikes, pumping plants, dams, and
		  reservoirs under the jurisdiction of the Secretary, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aging Water Infrastructure and
			 Maintenance Act.
		2.DefinitionsIn this Act:
			(1)InspectionThe
			 term inspection means an inspection of a project facility carried
			 out by the Secretary—
				(A)to assess and
			 determine the general condition of the project facility; and
				(B)to estimate the
			 value of property, and the size of the population, that would be at risk if the
			 project facility fails, is breached, or otherwise allows flooding to
			 occur.
				(2)Project
			 facilityThe term project facility means any part or
			 incidental feature of a reclamation or irrigation project (including any canal,
			 levee, tunnel, dike, pumping plant, dam, or reservoir) that is—
				(A)under the
			 jurisdiction of the Secretary (including any facility owned by the Department
			 of the Interior); and
				(B)not covered by the
			 Reclamation Safety of Dams Act of 1978 (43 U.S.C. 506 et seq.).
				(3)Reserved project
			 facilityThe term reserved project facility means
			 any project facility at which the Secretary carries out the operation and
			 maintenance of the project facility.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
			(5)Transferred
			 project facilityThe term transferred project
			 facility means a project facility the operation and maintenance of which
			 is carried out by a non-Federal entity.
			3.Inspection of
			 project facilities
			(a)Inspections
				(1)Initial
			 inspection period
					(A)In
			 generalIn accordance with subparagraph (B), not later than 1
			 year after the date of enactment of this Act, the Secretary shall conduct an
			 inspection of not less than 75 percent of all project facilities.
					(B)Selection of
			 project facilitiesIn selecting project facilities to inspect
			 during the initial inspection period under subparagraph (A), the Secretary
			 shall take into account the risk posed by each project facility to public
			 health or safety, or property.
					(2)Final inspection
			 periodNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall conduct an inspection of each project facility not
			 inspected by the Secretary during the initial inspection period under paragraph
			 (1)(A).
				(3)Reimbursement
			 relating to inspections of transferred project
			 facilitiesNotwithstanding any applicable law (including
			 regulations), with respect to an inspection of a transferred project facility
			 carried out under this subsection, the Secretary may not request from the
			 non-Federal entity that carries out the operation and maintenance of the
			 transferred project facility reimbursement for costs arising from the
			 inspection.
				(4)Periodic review
			 of inspectionsNot later than 3 years after the date described in
			 paragraph (2) and every 3 years thereafter, the Secretary shall carry out a
			 review of each inspection carried out under paragraphs (1) and (2).
				(b)Use of
			 inspection dataThe Secretary shall use the data collected by the
			 Secretary through the conduct of the inspections under paragraphs (1) and (2)
			 of subsection (a)—
				(1)to develop for
			 each reserved project facility a detailed schedule for the conduct of regular
			 maintenance;
				(2)to develop for,
			 and provide to, each non-Federal entity that carries out the operation and
			 maintenance of a transferred project facility—
					(A)a detailed
			 schedule for the conduct of regular maintenance; and
					(B)a document that
			 contains guidance describing the manner by which to comply with the schedule
			 described in subparagraph (A); and
					(3)to create a
			 national priorities list that contains a description of each project facility
			 that requires the most urgent maintenance with respect to the infrastructure of
			 the project facility.
				(c)National
			 priorities list
				(1)Annual
			 reviewNot later than 1 year after the date on which the
			 Secretary develops the national priorities list under subsection (b)(3) and
			 annually thereafter, the Secretary shall carry out a review of each project
			 facility to update the list for the year covered by the review.
				(2)PublicationThe
			 national priorities list shall be published by the Secretary in the budget
			 justification of the Department of the Interior for the year covered by the
			 national priorities list.
				(d)State
			 participationIn conducting
			 an inspection of a project facility under subsection (a), the Secretary
			 shall—
				(1)notify the
			 appropriate State agency of the State in which the project facility is located
			 of the inspection;
				(2)allow the State
			 agency described in paragraph (1) to participate in the inspection of the
			 project facility; and
				(3)provide to the
			 State agency described in paragraph (1) a report that describes the results of
			 the inspection of the project facility.
				4.Federal standards
			 and guidelines for project facilities
			(a)Promulgation of
			 standards
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, in accordance with paragraph (2), the Secretary shall promulgate
			 final regulations to establish standards for the condition and maintenance of
			 project facilities.
				(2)ContentsThe
			 regulations promulgated by the Secretary under paragraph (1) shall contain a
			 detailed description of each condition with which a project facility shall
			 comply to be eligible to be considered by the Secretary—
					(A)to function
			 properly and in accordance with the objectives of the project facility;
			 and
					(B)to operate in a
			 manner to ensure, to the maximum extent practicable—
						(i)the safety of
			 populations located in close proximity to the project facility; and
						(ii)the preservation
			 of property located in close proximity to the project facility.
						(b)Promulgation of
			 guidelines
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, in accordance with paragraph (2), the Secretary shall promulgate final
			 regulations to establish guidelines—
					(A)to implement this
			 Act; and
					(B)to ensure
			 compliance with the regulations promulgated by the Secretary under subsection
			 (a).
					(2)ContentsThe
			 regulations promulgated by the Secretary under paragraph (1) shall reflect an
			 agency-wide policy with respect to the type, and proportion of, activities
			 relating to the operation and maintenance of a project facility that may be
			 appropriately carried out by a non-Federal entity, taking into account—
					(A)any economic
			 benefit that may result from the carrying out of the activities by a
			 non-Federal entity; and
					(B)the capabilities
			 of the non-Federal entity to carry out the activities.
					5.Modification of
			 project facilities
			(a)In
			 generalThe Secretary shall carry out or, in accordance with
			 subsection (b), provide to a non-Federal entity financial support to carry out,
			 any modification to a project facility that the Secretary determines to be
			 reasonably required to preserve the structural safety of the project
			 facility.
			(b)Reimbursement of
			 costs arising from the repair of structurally deficient transferred project
			 facilities
				(1)Compliant
			 transferred project facilities
					(A)In
			 generalSubject to subparagraph (B), to reimburse a non-Federal
			 entity for costs arising from the carrying out of repair activities to improve
			 the safety of a transferred project facility, the Secretary may provide to the
			 non-Federal entity an amount equal to 65 percent of the costs incurred by the
			 non-Federal entity to carry out the repair activities.
					(B)Determination of
			 SecretaryThe Secretary shall reimburse the non-Federal entity
			 described in subparagraph (A) if the Secretary determines that—
						(i)the transferred
			 project facility of the non-Federal entity is structurally deficient;
			 and
						(ii)the structural
			 deficiency is not a result of noncompliance with any regulation promulgated by
			 the Secretary under section 4.
						(2)Noncompliant
			 transferred project facilities
					(A)In
			 generalThe Secretary may carry out any repair activity that the
			 Secretary determines to be necessary to minimize the risk of imminent harm to
			 public health or safety, or property—
						(i)if the Secretary
			 determines that—
							(I)the transferred
			 project facility is structurally deficient; and
							(II)the structural
			 deficiency is a result of noncompliance with any regulation promulgated by the
			 Secretary under section 4; and
							(ii)after the date on
			 which the Secretary consults with the non-Federal entity that carries out the
			 operation and maintenance of the transferred project facility.
						(B)ReimbursementIn
			 accordance with any applicable law (including regulations) or agreement, the
			 Secretary may seek reimbursement from the non-Federal entity that carries out
			 the operation and maintenance of the transferred project facility described in
			 subparagraph (A) for costs arising from each repair activity carried out by the
			 Secretary under that subparagraph.
					6.Authorization of
			 appropriations
			(a)Inspection of
			 project facilitiesThere are authorized to be appropriated to the
			 Secretary to carry out section 3—
				(1)$5,000,000 for
			 fiscal year 2009; and
				(2)$1,500,000 for
			 each of fiscal years 2010 through 2013.
				(b)Modification of
			 project facilitiesThere are authorized to be appropriated such
			 sums as are necessary to carry out section 5.
			
	
		1.Short titleThis Act may be cited as the
			 Aging Water Infrastructure and
			 Maintenance Act.
		2.DefinitionsIn this Act:
			(1)InspectionThe
			 term inspection means an inspection of a project facility carried
			 out by the Secretary—
				(A)to assess and determine
			 the general condition of the project facility; and
				(B)to estimate the value of
			 property, and the size of the population, that would be at risk if the project
			 facility fails, is breached, or otherwise allows flooding to occur.
				(2)Project
			 facilityThe term project facility means any part or
			 incidental feature of a project, excluding high- and significant-hazard dams,
			 constructed under the Federal reclamation law (the Act of June 17, 1902 (32
			 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act
			 (43 U.S.C. 371 et seq.).
			(3)Reserved
			 worksThe term reserved works mean any project
			 facility at which the Secretary carries out the operation and maintenance of
			 the project facility.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation.
			(5)Transferred
			 worksThe term transferred works means a project
			 facility, the operation and maintenance of which is carried out by a
			 non-Federal entity, under the provisions of a formal operation and maintenance
			 transfer contract.
			(6)Transferred works
			 operating entityThe term transferred works operating
			 entity means the organization which is contractually responsible for
			 operation and maintenance of transferred works.
			(7)Extraordinary operation
			 and maintenance workThe term extraordinary operation and
			 maintenance work means major, nonrecurring maintenance to
			 Reclamation-owned or operated facilities, or facility components, that
			 is—
				(A)intended to ensure the
			 continued safe, dependable, and reliable delivery of authorized project
			 benefits; and
				(B)greater than 10 percent
			 of the contractor’s or the transferred works operating entity’s annual
			 operation and maintenance budget for the facility, or greater than
			 $100,000.
				3.Guidelines and
			 inspection of project facilities and technical assistance to transferred works
			 operating entities
			(a)Guidelines and
			 inspections
				(1)Development of
			 guidelinesNot later than 1 year after the date of enactment of
			 this Act, the Secretary in consultation with transferred works operating
			 entities shall develop, consistent with existing transfer contracts, specific
			 inspection guidelines for project facilities which are in proximity to
			 urbanized areas and which could pose a risk to public safety or property damage
			 if such project facilities were to fail.
				(2)Conduct of
			 inspectionsNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall conduct inspections of those project facilities,
			 which are in proximity to urbanized areas and which could pose a risk to public
			 safety or property damage if such facilities were to fail, using such specific
			 inspection guidelines and criteria developed pursuant to paragraph (1). In
			 selecting project facilities to inspect, the Secretary shall take into account
			 the potential magnitude of public safety and economic damage posed by each
			 project facility.
				(3)Treatment of
			 costsThe costs incurred by the Secretary in conducting these
			 inspections shall be nonreimbursable.
				(b)Use of inspection
			 dataThe Secretary shall use the data collected through the
			 conduct of the inspections under subsection (a)(2) to—
				(1)provide recommendations
			 to the transferred works operating entities for improvement of operation and
			 maintenance processes, operating procedures including operation guidelines
			 consistent with existing transfer contracts, and structural modifications to
			 those transferred works;
				(2)determine an appropriate
			 inspection frequency for such nondam project facilities which shall not exceed
			 6 years; and
				(3)provide, upon request of
			 transferred work operating entities, local governments, or State agencies,
			 information regarding potential hazards posed by existing or proposed
			 residential, commercial, industrial or public-use development adjacent to
			 project facilities.
				(c)Technical assistance to
			 transferred works operating entities
				(1)Authority of Secretary
			 to provide technical assistanceThe Secretary is authorized, at
			 the request of a transferred works operating entity in proximity to an
			 urbanized area, to provide technical assistance to accomplish the following, if
			 consistent with existing transfer contracts:
					(A)Development of documented
			 operating procedures for a project facility.
					(B)Development of documented
			 emergency notification and response procedures for a project facility.
					(C)Development of facility
			 inspection criteria for a project facility.
					(D)Development of a training
			 program on operation and maintenance requirements and practices for a project
			 facility for a transferred works operating entity’s workforce.
					(E)Development of a public
			 outreach plan on the operation and risks associated with a project
			 facility.
					(F)Development of any other
			 plans or documentation which, in the judgment of the Secretary, will contribute
			 to public safety and the sage operation of a project facility.
					(2)CostsThe
			 Secretary is authorized to provide, on a non-reimbursable basis, up to 50
			 percent of the cost of such technical assistance, with the balance of such
			 costs being advanced by the transferred works operating entity or other
			 non-Federal source. The non-Federal 50 percent minimum cost share for such
			 technical assistance may be in the form of in-lieu contributions of resources
			 by the transferred works operating entity or other non-Federal source.
				4.Extraordinary operation
			 and maintenance work performed by the Secretary
			(a)In
			 generalThe Secretary or the transferred works operating entity
			 may carry out, in accordance with subsection (b) and consistent with existing
			 transfer contracts, any extraordinary operation and maintenance work on a
			 project facility that the Secretary determines to be reasonably required to
			 preserve the structural safety of the project facility.
			(b)Reimbursement of costs
			 arising from extraordinary operation and maintenance work
				(1)Treatment of
			 costsFor reserved works, costs incurred by the Secretary in
			 conducting extraordinary operation and maintenance work will be allocated to
			 the authorized reimbursable purposes of the project and shall be repaid within
			 50 years, with interest, from the year in which work undertaken pursuant to
			 this Act is substantially complete.
				(2)Authority of
			 SecretaryFor transferred works, the Secretary is authorized to
			 advance the costs incurred by the transferred works operating entity in
			 conducting extraordinary operation and maintenance work and negotiate
			 appropriate 50-year repayment contracts with project beneficiaries providing
			 for the return of reimbursable costs, with interest, under this subsection:
			 Provided, however, That no contract entered into pursuant to this Act shall be
			 deemed to be a new or amended contract for the purposes of section 203(a) of
			 the Reclamation Reform Act of 1982 (43 U.S.C. 390cc(a)).
				(3)Determination of
			 interest rateThe interest rate used for computing interest on
			 work in progress and interest on the unpaid balance of the reimbursable costs
			 of extraordinary operation and maintenance work authorized by this Act shall be
			 determined by the Secretary of the Treasury, as of the beginning of the fiscal
			 year in which extraordinary operation and maintenance work is commenced, on the
			 basis of average market yields on outstanding marketable obligations of the
			 United States with the remaining periods of maturity comparable to the
			 applicable reimbursement period of the project, adjusted to the nearest
			 1/8 of 1 percent on the unamortized balance of any portion
			 of the loan.
				(c)Emergency extraordinary
			 operation and maintenance work
				(1)In
			 generalThe Secretary or the transferred works operating entity
			 shall carry out any emergency extraordinary operation and maintenance work on a
			 project facility that the Secretary determines to be necessary to minimize the
			 risk of imminent harm to public health or safety, or property.
				(2)ReimbursementThe
			 Secretary may advance funds for emergency extraordinary operation and
			 maintenance work and shall seek reimbursement from the transferred works
			 operating entity or benefitting entity upon receiving a written assurance from
			 the governing body of such entity that it will negotiate a contract pursuant to
			 section 4 for repayment of costs incurred by the Secretary in undertaking such
			 work.
				(3)FundingIf
			 the Secretary determines that a project facility inspected and maintained
			 pursuant to the guidelines and criteria set forth in section 3(a) requires
			 extraordinary operation and maintenance pursuant to paragraph (1), the
			 Secretary may provide Federal funds on a nonreimbursable basis sufficient to
			 cover 35 percent of the cost of the extraordinary operation and maintenance
			 allocable to the transferred works operating entity, which is needed to
			 minimize the risk of imminent harm. The remaining share of the Federal funds
			 advanced by the Secretary for such work shall be repaid under subsection
			 (b).
				5.Relationship to
			 Twenty-First Century Water Works ActNothing in this Act shall preclude a
			 transferred works operating entity from applying and receiving a loan-guarantee
			 pursuant to the Twenty-First Century Water Works Act (43 U.S.C. 2401 et
			 seq.).
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		7.Loan guarantee finance
			 demonstration program
			(a)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(2)Federal loan guarantee
			 and loan guaranteeThe terms Federal loan guarantee
			 and loan guarantee have the meaning given the terms in the
			 Twenty-First Century Water Works Act (43 U.S.C. 2401 et seq.).
				(3)Demonstration project
			 and projectThe terms demonstration project and
			 project have the meaning given the term project in
			 section 202 of the Twenty-First Century Water Works Act (43 U.S.C.
			 2421).
				(4)LenderThe
			 term lender has the meaning given the term in section 202 of the
			 Twenty-First Century Water Works Act (43 U.S.C. 2421).
				(5)Loan guarantee subsidy
			 costThe term loan guarantee subsidy cost has the
			 meaning given under the Federal Credit Reform
			 Act of 1990 (2 U.S.C. 661 et seq.) as the annual budget authority
			 needed to cover the portion of credit assistance estimated to be un-recovered
			 because of defaults, expressed as a percentage of the amount of each loan
			 approved for guarantee. This definition shall apply to loan guarantees given to
			 improve facilities to which the Federal Government holds title, as well as to
			 non-Federal facilities.
				(b)Demonstration
			 program
				(1)Identification of
			 demonstration projectsWithin 180 days of enactment of this Act,
			 the Secretary shall identify no more than 3 projects as eligible for Federal
			 loan guarantees. The identified projects shall include at least 1 project
			 involving extraordinary operation and maintenance work.
				(2)Memorandum of
			 agreementWithin 90 days of enactment of this Act, the Secretary
			 shall complete the Interagency Coordination and Cooperation actions in section
			 209 of the Twenty-First Century Water Works Act (43 U.S.C. 2428).
				(3)Eligibility of
			 projectsWithin 270 days of enactment of this Act, and in
			 accordance with an agreement with the entities seeking to carry-out the
			 projects identified under paragraph (1), the Secretary shall make available to
			 lenders Federal loan guarantees equal to the full cost of projects identified
			 in this section.
				(4)SubsidyThe
			 loan guarantee subsidy cost shall be the greater of 2 percent or the subsidy
			 determined by the Secretary of Agriculture for covering the Federal cost of
			 guaranteeing loans to lenders financing water projects under the United States
			 Department of Agricultural Rural Development authorities.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this title, to remain available until
			 expended.
			
	
		September 16, 2008
		Reported with an amendment
	
